DETAILED ACTION

The present application (Application No. 17/510,993), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 26 October, 2021.
This Application is a continuation of Application No. 16/101,593, filed 08/13/2018.


Status of Claims

Claims 1-11, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1, recites a system comprising “incentivized data collection”. However incentivized data collection” is not a system component, and it not clear what it is supposed to be. The limitation “incentivized data collection” would appear to indicate a function or an activity, but it is not actively recited as such either, so that in the context of the system recited in the preamble, it is simply not clear what is being encompassed by such recitation of “incentivized data collection”.  This ambiguous “incentivized data collection” element which is neither a system component nor an active step recitation further comprises: a “redeemable points reward system”. Yet it is not clear how a system is comprised in whatever an “incentivized data collection” is supposed to be.
Then the claim further recites “a treasure hunt game” which is also not a system component. This “a treasure hunt game” is followed by a wherein clause that makes what follows merely intended use. This wherein clause recites that “the treasure hunt game is executing on non-transitory memory of the computing platform within the social networking platform”, however as written  no step of executing is actively recited.
This “incentivized data collection” element further comprises: “rewards”.  However, since it is totally unclear how to understand the ambiguous “incentivized data collection” element (which is neither a system component nor an active step recitation), then it is likewise totally unclear how “incentivized data collection” further comprises: “rewards”.
In the same way, the claim recites “categorical identifiers” as being system elements, whereas they are presumably comprised in the user profiles. Yet, “categorical identifiers” are not system components.
The applicant is advised to recite system components clearly as such. Then the applicant is advised to clearly recite a system component as configured to perform or execute whatever steps or activities the claim intends that system component to perform or execute.
For purposes of examining this claim, rejection arguments under U.S.C. 102/103 in the present office action are formulated, which include an explanation of the logic for addressing the particular limitations and with prior art citations used to reject the specific elements from the claims (contained within parenthesis and written in italics) that the examiner is referring to.
Appropriate clarification, indication of support and correction is required. The dependent claims inherit the deficiencies of the impendent claim.

Claim 1, recite the limitation: “a module, wherein the module calculates from the cookie on the mobile device and the categorical identifiers, targeted advertisements to be displayed through the social networking platform executing on non-transitory memory of the computing platform that are based on the cookie and the categorical identifiers”. However it is not clear what is encompassed by this calculation, and what calculation is performed. For purposes of examining this claim, this “calculating” limitation is taken to mean selecting an advertisement. Appropriate clarification, indication of support and correction is required. The dependent claims inherit the deficiencies of the impendent claim.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-11 are directed to a system (for performing a method), therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to a method for advertising to a user of a social network based on matching user identifiers tracked by cookies with advertisement identifiers, using in part beacon (transmitter) technology. The independent claims are also directed to an incentive method for incentivizing users to perform activities while participating in a treasure hunt, still in association with the social networking platform for the purpose of collecting the user information used in the matching step of the above mentioned advertising method.  The above incentivizing and the advertising methodology, are methods of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing targeted advertisements based on acquired user data.
The claims appear to generally comprise steps of: providing the social networking platform, accessing the social networking platform storing cookies, creating a user profile, assigning one or more first categorical identifiers to a user profile; tracking cookies thereby updating the profile and creating additional identifiers, and displaying targeted advertisements. 
These claimed steps are steps of collecting/tracking (transmitting, receiving), analyzing data, making determinations/correlations, and displaying/presenting data 
Step 2A- Prong 2: Additional elements include: “a system for providing an administrator information on real-time targeted advertisements, comprising: a computing platform”; “a mobile device”; “a social networking platform executing on non-transitory memory of the computing platform”; “cookies”, “a module operating on the social networking platform”, and “real-time” communications. 
These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The internet/network and social network features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive and store data. Accordingly, the additional elements when the claim elements are viewed individually and as a whole do not integrate the abstract idea into a practical application.
Step 2B: Based on the reasoning provided under Step 2A- Prong 2, the claims under Step 2B do not recite “significantly more” than the abstract idea. At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. Further additional limitations recited in the dependent claims include: 
Claim 2 additionally recites “a database for storing the targeted advertisements”.
Claim 5 additionally recites “the social networking platform comprises a user interface”.
Claim 5 additionally recites “mobile device is equipped with a frequency transmitter”.
Claim 6 additionally recites “a user interface by a user on the mobile device”.
Claim 10 additionally recites “the computing platform is a server”.
Other dependent claims recite: particular types of incentives/rewards (i.e., points, rewards, etc); and particular types of interest information, particular types of demographic information, etc.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Ransom et al. (US 2010/0228617) (hereinafter “Ransom8617”), in view of Parrish et al. (US 2013/0131971) (hereinafter “Parrish1971”), and further in view of Hunt (US 2015/0032527) (hereinafter “Hunt2527”).

Regarding claim 1, Ransom8617 discloses: 
Providing online promotions through social media networks (see at least Ransom8617, abstract, fig. 1, 3A-3B, ¶18, 23-24, 64).
(a social networking platform executing on non-transitory memory of the computing platform). (see at least Ransom8617, abstract, fig. 1, 3A-3B, ¶18, 23-24, 64)
(user profiles, wherein the user profiles have at least demographic information and interest information). (see at least Ransom8617, fig. 2, 3A, ¶50, 117, see also ¶58, 68, 100).
Group affiliation representative of preferences (interest information) (see at least Ransom8617, fig. 3B, ¶68).
(user tracking, through user input and a cookie transmitted from the social networking platform and stored on the mobile device). Cookie tracking (see at least Ransom8617, ¶101).
(categorical identifiers, wherein the categorical identifiers are data assigned to the user profiles based on the demographic information and interest information). Since the system recognizes categories of data such as age, gender, etc (see at least Ransom8617, fig. 3B), then these data represent” categorical identifiers”.

(incentivized data collection, based on participation within the social networking platform). Distribute individualized and secure coupons or vouchers as a part of an online promotion through social media channels using the techniques introduced here (see at least Ransom8617, ¶74). 
Examiner’s note: Although the limitation “incentivized data collection” has been addressed in view of prior art, the examiner notes that above indicated limitation is merely nonfunctional descriptive material (“NFDM”) since as claimed, “incentivized data collection” is not used or functionally needed to accomplish the provision 

(rewards, wherein the rewards comprise at least one of: travel, tangible goods, entrance into giveaways, sweepstake contests, or coupons). Organizations have long used promotions, such as sweepstakes, contests, instant win games, participant-generated content contests (including contests where the general public votes to determine the winner or winners), quizzes, games, company-branded games (including advergames), product sampling, and coupons or discounts, as a way to increase product and/or brand awareness, collect consumer information, and drive purchases. The internet has proven to be a highly effective medium for running promotions, and many websites have used online contests and other online promotions as a way to drive traffic to their websites and to collect consumer information. (see at least Ransom8617, ¶20).    Location-specific promotions to be offered, wherein if a mobile phone user is in proximity to a business running a promotion such as a contest or a coupon giveaway, the user receives an alert inviting the user to enter or redeem the promotion (see at least Ransom8617, ¶53).    A promotion may include, but is not limited to, sweepstakes such as prize draws and instant win sweepstakes, contests such as participant-generated content contests like video, photo, or music contests and quizzes, discount vouchers or coupons, games, prediction markets, and product sampling (see at least Ransom8617, ¶73). 

(a treasure hunt game, wherein the treasure hunt game is executing on non-transitory memory of the computing platform within the social networking platform, the treasure hunt game having a geocaching element). (see at least Ransom8617, ¶54). GPS data may be used to determine the eligibility of a participant for a promotion (a geocaching element). For example, if a participant is located within a predetermined area within a certain time window, the participant would be eligible for a promotion or an incentive. Alternatively or additionally, the GPS data can be used to evaluate a participant, for example, measuring how quickly a participant completes a scavenger hunt promotion that requires participants to visit certain points in a city or region. In one embodiment, the GPS data may be used in the generation of activity feeds (such as newsfeeds and minifeeds) that display information about participants' interactions with promotions that are being run using the mobile telephone promotion application. For example, when a participant enters a store that is running a promotion, a newsfeed may be generated in the participating social network based platforms. In one embodiment, the GPS data can also be used by the mobile telephone promotion application to enable a participant to interact with the promotion. (see at least Ransom8617, ¶54).

Ransom8617 does not disclose: (wherein allowing location on the mobile device grants an increase in the points awarded in the redeemable points reward system). 
However, Parrish1971 discloses: The user may be provided with incentives to allow location tracking, such as improved service abilities or discounts for travel or shops. (see at least Parrish1971, ¶29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the geocaching-based incentives in the system of Ransom8617, to further include improved incentives (i.e., service abilities or discounts) if location tracking is allowed as taught by Parrish1971. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this expansion further enhances the incentivizing ability of the system.

Ransom8617 does not explicitly disclose: (redeemable points reward system, wherein points accumulate). 
However Hunt2527 discloses: Geocaching methodology, comprising communicating locations of interrogatable electronic geo.Chips, each with a unique identifier, to a plurality of mobile devices that are associated with consumers (see at least Hunt2527, fig. 6, ¶15-16, 61).  Once the geo.Chip location has been acquired and the mobile device brought in close proximity to the geo.Chip, a transfer of an identifier associated with the geo.Chip is made from the geo.Chip to the mobile device (see at least Hunt2527, fig. 6, ¶15-16, 61).  The server verifies the geo.Chip is associated with an active offer and that the mobile device is proximate the geo.Chip location contemporaneous with the communication (see at least Hunt2527, fig. 6, ¶15-16, 61).
Geo.Chip 42 locations may be presented to a plurality of users via their mobile devices 36 for partaking in a game activity or scavenger hunt. Users could progress toward greater and greater rewards during the activity as they do better at competing for points or offers. For example, an offer or reward for interrogating a specific geo.Chip 42 may be valued differently depending on a timing after the start of the activity or the difficulty of answering a challenge or trivia question associated with the geo.Chip 42 location or theme of the activity. Each time a user finds and interrogates each sequential geo.Chip 42, a value received may change and/or a location of a next geo.Chip 42 may be modified. (see at least Hunt2527, fig. 6, ¶63).
Interrogating the geo.Chips 42 at such locations could earn the user points (redeemable points reward system, wherein points accumulate) or other units of value toward events at the destination, but also to venues and service providers along the route (see at least Hunt2527, fig. 6, ¶61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the social network incentives of Ransom8617 to further implement redeemable points as taught by Hunt2527. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ransom8617 in this way, since this implementation is applying a known technique (incentives in the form of redeemable points) to improve a similar base method of awarding compensation or incentive, in the same way.

(a module, wherein the module calculates from the cookie on the mobile device and the categorical identifiers, targeted advertisements to be displayed through the social networking platform executing on non-transitory memory of the computing platform that are based on the cookie and the categorical identifiers). Advertisements placed on the social network webpage (see at least Ransom8617, fig. 3C, ¶54). Access to a participant's unique identifier enables the web application server 112 to send targeted information relating to the promotion or the organization running the promotion to the participant through the social network server 108. (see at least Ransom8617, ¶57).

(a computing platform; a mobile device; a social networking platform executing on non-transitory memory of the computing platform). System comprising computing devices, servers, memory (databases) (database of ads stored on the network server), computer readable media, interfaces and software instructions (modules) stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Ransom8617, fig. 1-2, ¶21-62). (processor) (memory) (computer readable media).

Regarding claim 2, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (a database for storing the targeted advertisements). (see at least Ransom8617, fig. 3C, ¶69-72).

Regarding claim 3, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (wherein the demographic information comprises at least a user's name, and a user's email address). (see at least Ransom8617, fig. 3A).

Regarding claim 4, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (wherein the interest information comprises at least hobbies, favorite music, and favorite food). Hobbies, interests, vocation (see at least Ransom8617, fig. 3A, ¶64, 77).

Regarding claim 5, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (wherein the social networking platform comprises a user interface). (see at least Ransom8617, fig. 1-2, ¶24, 27, 38-42).

Regarding claim 7, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (wherein the targeted advertisements may be interacted with through a user interface by a user on the mobile device displaying the social networking platform).  Participants interact with the promotion via user interface (see at least Ransom8617, fig. 1-2, ¶54-56, 58, 72, 78, 82).

Regarding claim 11, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 further discloses: (wherein the computing platform is a server). System comprising computing devices, servers, memory, computer readable media, interfaces and software instructions (modules) stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Ransom8617, fig. 1-2, ¶21-62). (processor) (memory) (computer readable media).


Claim 6, 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Ransom et al. (US 2010/0228617) (hereinafter “Ransom8617”), in view of Parrish et al. (US 2013/0131971) (hereinafter “Parrish1971”), further in view of Hunt (US 2015/0032527) (hereinafter “Hunt2527”), and further in view of Roeding et al. (US 2011/0029370) (hereinafter “Roeding9370”).

Regarding claim 6, 10, Ransom8617, Parrish1971 and Hunt2527discloses: All the limitations of claim 1 as per the above rejection statement.
The combined system of Ransom8617, Parrish1971 and Hunt2527does not explicitly disclose: 
Claim 6 (wherein the mobile device is equipped with a frequency transmitter).
Claim 10 (wherein the treasure hunt game is configured to work with a frequency transmitter).
Ransom8617 discloses: Communications via wireless networks (see at least Ransom8617, fig. 2, ¶26, 39, 42), and web enabled (wireless communications) mobile device and interface (see at least Ransom8617, ¶25). 
Roeding9370 discloses: In an embodiment, a special system proximity transmitter can be placed by the goods. When the user walks within the range of the proximity transmitter, the system can be triggered to display the offer for the goods. The transmitter can be part of a personal area network which can utilize for example IrDA, Bluetooth, UWB, Z-Wave or ZigBee (a frequency transmitter). By placing the transceiver close to the goods, this method ensures that the offer will be received when the customer is at the proper location. (see at least Roeding9370, ¶78).In order to engage customers and their friends, the inventive system can have additional, "social offers" that are shared by the shoppers' friends and can result in a viral expansion of the retailer's customer base. In order to encourage communications about purchases, the inventive system can award points to customers for their social network activity related to stores, products and purchasing (see at least Roeding9370, ¶118).
Roeding9370 therefore teaches: geocache treasure hunt game comprising incentives provided to people or friends in a social network.
Per above, Ransom8617 teaches a “base” geocache treasure hunt game in which game participants may interact with the geocached media object via a user interface to reveal the treasure hunt cache; and Roeding9370 teaches a “comparable” geocache treasure hunt game in which game participants may interact with the geocached media object via a user interface to reveal the treasure hunt cache, which offers the improvement that interaction with the geocached media object can be enabled using a wireless frequency transmitter, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify in this way, since doing so is applying a known technique (message transmission using a wireless frequency transmitter) to improve a similar method for providing incentives via a message delivered to people or friends in a social network, in the same way.

Regarding claim 8, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
The combined system of Ransom8617, Parrish1971 and Hunt2527 does not explicitly disclose: (wherein the treasure hunt game may further comprise questions, puzzles, and/or surveys).
Ransom8617 discloses: Quizzes, surveys, questions associated with the promotion (see at least Ransom8617, ¶56, 68, see also ¶71, 77, 102, 111).
Roeding9370 further discloses: In response to answers in the context of a treasure hunt game (see at least Roeding9370, ¶66, “Various games are possible. For example, in a "scavenger hunt" game, consumers may be able to gain rewards by finding certain items or information in the store, e.g. answer a question on their mobile device, e.g. "What is the lowest-priced TV set in this store? A: $299, B: $99, C: $399? Get ten points for the right answer!"”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the feature in Ransom8617 of participating in a treasure hunt, to further implement questions towards redeemable points as taught by Roeding9370. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification to gain additional challenge to the treasure hunt game.

Regarding claim 9, Ransom8617, Parrish1971 and Hunt2527 discloses: All the limitations of claim 1 as per the above rejection statement.
Ransom8617 discloses: (wherein the treasure hunt game may be configured to drive users to brick and mortar stores). For example, when a participant enters a store that is running a promotion, a newsfeed may be generated in the participating social network based platforms (see at least Ransom8617, ¶54), therefore driving foot traffic to the store is implicit in .
However even if it could be argued that Ransom8617 does not explicitly disclose: (wherein the treasure hunt game may be configured to drive users to brick and mortar stores);
Roeding9370 discloses: Driving treasure hunt game participants driving to a brick and mortar store (see at least Roeding9370, ¶66, “Various games are possible. For example, in a "scavenger hunt" game, consumers may be able to gain rewards by finding certain items or information in the store, e.g. answer a question on their mobile device, e.g. "What is the lowest-priced TV set in this store? A: $299, B: $99, C: $399? Get ten points for the right answer!"”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treasure hunt in Ransom8617 to further implement questions associated with merchandize within a merchant’s brick and mortar store as taught by Roeding9370, for the purpose of causing the merchant to gain additional business and revenues.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060212355; US2015/0181383.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mario C. Iosif/Primary Examiner, Art Unit 3681